Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant's arguments filed 01/28/22, have been fully considered but they are not persuasive.
3.         New amended limitation “a digital circuit … the first signal is based on light which has been scattered from the first light source … wherein the first photodetector is configured to receive no direct light from the first light source” has been found in new reference of Erdtmann, (U.S. Pub. No. 2013/0286393).  
4.           Further, new amended claims do not contain the suggested limitation indicated in the Examiner Interview Summary dated 02/01/22.
          Grounds for the rejection of claims are provided below as necessitated by amendment.  Please see the following new rejection with new reference of Erdtmann. 

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 1, 7-8, 27, 35-36, are rejected under 35 U.S.C. 103 as being unpatentable over Erdtmann (U.S Pub. No. 2013/0286393) in view of Ketler et al. (Pat. No. 5,420,440).  Hereafter “Erdtmann”, “Ketler”.
            Regarding Claims 1, 27, 36, Erdtmann teaches 
            a first light source, (figure 2C, light emitter 102); 
            a first photodetector disposed proximate to the first light source, (figure 2C, light emitter 102, light detector 100); and
            a digital circuit for performing, ([0059], a digital signal processor is not different from a digital circuit): 
            receiving a first signal from the first photodetector, the first signal is based on light which has been scattered from the first light source, (figure 2C, light emitter 102, light detector 100; [0054, 0077]); 
           performing an in-situ measurement;
           periodically performing an automatic self-calibration test comparing the baseline factory measurement with the in-situ measurement of light, ([0026], lines 30-37.  Note: the test sequence 
           calibrating the apparatus for detecting smoke using the automatic self-calibration test result, ([0012, 0082]); and, 
          determining a presence of smoke at least based on the first received signal and calibration, (abstract [0007-0012, 0054, 0077]);
          wherein the first photodetector is configured to receive no direct light from the first light source, (figure 2C, detector 100 receives only scattered beam 206.  No direct light from the first light source 102 is received by detector 100).
           However, Erdtmann does not teach performing a baseline factory measurement of light with no particulate matter present.  Ketler teaches performing a baseline factory measurement of light with no particulate matter present, (“zero smoke” is not different from “no particulate matter present”, column 6, lines 1-9; column 8, lines 39-52; and column 13, lines 48-57).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Erdtmann by performing a baseline factory measurement of light with no particulate matter present in order to permit adjustment of the instrument to read zero for the threshold, (column 6, lines 1-9; column 8, lines 39-52; and column 13, lines 48-57).
            Regarding Claim 7, Erdtmann teaches the first light source is an LED, ([0051], lines 25-27); [0074], lines 19-21).
            Regarding Claims 8, 35, although Erdtmann does not teach the logic further performs time-based filtering, Ketler teaches, (column 5, lines 20-25; Column 6, lines 1-3. Calibrated optical filter for periodic calibration is not different from time-based filtering).  It would have .

8.          Claims 2-6, 24-26, 28-30, are rejected under 35 U.S.C. 103 as being unpatentable over Erdtmann (U.S Pub. No. 2013/0286393) in view of Ketler et al. (Pat. No. 5,420,440), and further in view of Tresch et al. (U.S. Pat. No. 4,181,439).  Hereafter “Erdtmann”, “Ketler”, “Tresch”.
            Regarding Claims 2, 28, 29, although Erdtmann does not teach a septum disposed between the first photodetector and the first light source to block the light, Tresch teaches (figure 1, screening diaphragms 13, 14, are not different from a septum disposed between the first detector 12 and light source 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tresch by having a septum disposed between the first photodetector and the first light source in order to control light beams efficiently, (column 3, lines 31-68).
            Regarding Claims 3, 30, Erdtmann teaches an optical reflective element configured to reflect light from the first light source towards the first photodetector, ([0053], figure 2B, element 210).
           Further, Tresch also teaches an optical reflective element configured to reflect light from the first light source towards the first photodetector, (figure 4, light source 8, reflector 22, sensor 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having reflective element in order to guide light beam from the light source towards the photodetector.

            Regarding Claims 4-6, Erdtmann teaches all the limitations of claim 1 as stated above except for the optical reflective element has a profile shaped like a conic section, a parabola, ellipse.  Tresch teaches this limitation, (column 2, lines 26-41; Figure 4, reflector 22). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tresch by having the optical reflective element has a profile shaped like a conic section in order to implement inspection system more efficiently.
              Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the reflector means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for providing reflector means.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.

            Regarding Claims 24-26, although Erdtmann does not teach the cap, Tresch teaches, (figures 6, 7, body member 52, or figure 7 sleeve 51 and the reflector 60 are not different from a cap), cap has a refractive index between 1.4-1.7, the cap is lossy, (Column 7, lines 8-23.  It is inherent that the body member 52 which be formed of radiation-refractive material, for instance a suitable plastic or glass, these materials must has a refractive index between 1.4-1.7, and suitable reflective coating 53a is applied to such surface 53 to form a reflector must be flossy). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Erdtmann by having lossy cap with specific refractive index in order to reflect light beams, (Column 7, lines 8-23). 

s 9-10, 31-34, are rejected under 35 U.S.C. 103 as being unpatentable over Erdtmann (U.S Pub. No. 2013/0286393) in view of Ketler et al. (Pat. No. 5,420,440), and further in view of Knox et al. (U.S. Pub. No. 2012/0140231).  Hereafter “Erdtmann”, “Ketler”, “Knox”. 
            Regarding Claims 9-10, 31-34, Erdtmann teaches a second light source, (figures 4A-C, element 400; Figure 5A, 5C, element 502; Figure 5B, element 514).
            Although Erdtmann does not teach second photodetector, and a ratio from signal received from the first and second photodetectors, Knox teaches a second light source and second photodetector, ([0195, 0528, 0539, 0632, 0739]), and second photodetector, and a ratio from signal received from the first and second photodetectors, determining the presence of smoke based at least on the calculated ration, ([0097, 0268, 0337, 0356, 0593, 0739]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Erdtmann by having a second light source, second photodetector, and a ratio from signal received from the first and second photodetectors in order to implement inspection system more efficiently.

Information Disclosure Statement
10.         The information disclosure statement (IDS) submitted on 01/13/22 was filed after the mailing date of the 10/28/21 on Non Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Other Reference

              Schneider teaches automatic self-calibration test, ([0017, 0018, 0039]).   Sisselman also teaches automatic self-calibration test, (column 1, lines 60-63).
              Further, Park also teaches the limitation “no particulate matter present”, ([0025, 0035]).  Warrant teaches this limitation, ([0069], lines 51-59).  Sangha teaches limitation, ([0082], lines 16-19).  Toumbas teaches limitation ([0210]). 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 7, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877